UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7907


ANTOINNE SMITH,

                       Plaintiff – Appellant,

          v.

SERGEANT E. WATKINS,

                       Defendant – Appellee,
          and

ROBERT   GREEN,   Warden;     MONTGOMERY    COUNTY   CORRECTIONAL
FACILITY,

                       Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-03893-PWG)


Submitted:   April 21, 2016                  Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antoinne Smith, Appellant Pro Se. Charles Lowell            Frederick,
Edward B. Lattner, Jody Lynn Malmstrom, COUNTY              ATTORNEY’S
OFFICE, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antoinne Smith appeals the district court’s order denying

relief   on   his   42   U.S.C.   § 1983   (2012)   complaint.   We   have

reviewed the record and find no reversible error.            Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.           Smith v. Sergeant

Watkins, No. 8:13-cv-03893-PWG (D. Md. Nov. 19, 2015).            We also

deny Smith’s motion to assign counsel.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                      2